Title: From George Washington to Benjamin Harrison, Sr., 19 March 1783
From: Washington, George
To: Harrison, Benjamin, Sr.


                        
                            Dear Sir,
                            Newburgh 19th Mar. 1783
                        
                        About the first of this Month I wrote you along letter. I touched upon the state of the Army—the situation of
                            public Creditors—and wished to know from you, as a friend, what causes had induced the Assembly of Virginia to withdraw
                            their assent to the Impost Law; & how the Continental creditors without (adequate funds) were to come at, or
                            obtain security for their money.
                        I little expected at the time of writing that letter, that we were on the eve of an important crisis to this
                            Army; when the touch stone of discord was to be applied—and the virtue of its members to undergo the severest trial.
                        You have not been altogether unacquainted, I dare say, with the fears, the hopes, the apprehensions and the
                            expectations of the Army relatively to the provision which is to be made for them hereafter. Altho’ a firm reliance on the
                            integrety of Congress and a belief that the Public would finally do justice to all its Servants, and give an indisputable
                            Security for the payment of the half-pay of the Officers had kept them amidst a variety of sufferings tolerably quiet and
                            contented for two or three years past; Yet the total want of pay—the little prospect of receiving any from the unpromising
                            state of the public finances—and the absolute aversion of the States to establish any Continental funds for the payment of
                            the Debt due to the Army, did at the close of the last Campaign excite greater discontents & threaten more serious
                            & alarming consequences than it is easy for me to describe or you to conceive.
                        Happily for us, the Officers of highest rank & greatest consideration interposed, and it was determined
                            to address Congress in an humble, pathetic & explicit manner—While the Sovereign Power appeared perfectly well
                            disposed to do justice, it was discovered the states would enable them to do nothing. And in this state of Affairs, after
                            sometime spent on the business in Philadelphia, a Report was made by the Delegates of the Army giving a Detail of the
                            proceedings: Before this could be fully communicated to the Troops, while the Minds of all were in a peculiar state of
                            inquietude & irritation, an Anonymous Writer, who tho’ he did not boldly step forth and give his name to the
                            world, sent into circulation an Address to the Officers of the Army which in point of composition, in elegance and force
                            of expression, has rarely been equalled in the English Language, and in which the dreadful alternative was proposed of
                            relinquishing the Service in a body in case the War continued, or retaining their Arms in case of Peace, untill Congress
                            should comply with all their demands—At the same time siezing the Moment when the Minds were inflamed by the most pathetic
                            representations, a General Meeting of the Officers was summoned by another anonymous production.
                        It is impossible to say what would have been the consequence had the Author succeeded in his first plans—But
                            measures having been taken to postpone the meeting so as to give time for cool reflection and counteraction, the good sense
                            of the Officers has terminated this Affair in a manner, which reflects the greatest glory on themselves and demands the
                            highest expressions of gratitude from their Country.
                        The Proceedings have this day been reported to Congress, and will probably be published for the satisfaction
                            of the good people of these United States—In the meantime I thought it necessary to give you these particulars, principally
                            with a design to communicate to you, without reserve, my opinion on this interesting subject. For notwithstanding the
                            storm has now passed over—notwithstanding the Officers have, in despite of their accumulated sufferings, given the most
                            unequivocal and exalted proofs of Patriotism; Yet I believe, unless justice shall be done, and funds effectually provided
                            for the payment of the Debt, the most deplorable and ruinous consequences may be apprehended. Justice, honor, gratitude,
                            policy, every thing, is opposed to the conduct of driving men to despair of obtaining their just rights after serving
                            Seven years a painful life in the Field—I say in the Field, because they have not during that
                            period had any thing to shelter them from the inclemency of the Seasons but Tents, & such Houses as they could
                            build for themselves.
                        Convinced of this, and actuated as I am, not by private & Interested motives, but by a sense of duty,
                            a love of justice, and all the feelings of gratitude towards a body of Men who have merited infinitely well of their
                            Country, I can never conceal, or suppress my sentiments—I cannot cease to exert all the Abilities I am possessed of to
                            shew the evil tendency of procrastinated justice—for I will not suppose it is intended ultimately to withhold it—Nor fail
                            to urge the Establishment of such adequate and permanent funds as will enable Congress to secure the payment of the public
                            Debt on such principles as will preserve the National faith, give satisfaction to the Army, and tranquillity to the
                            Public—with great esteem & regard I have the honor to be Dr Sir Yr Most Obedt & H. Ser.
                        
                            G. W——n
                        
                        
                            P.S. The Author of the Anonymous Address is yet behind the Curtain—and as conjecture may be grounded on
                                error—I will not announce mine, at present.
                        
                        
                            G. W——n
                        
                    